Case 2:18-cr-00355-JDC-KK Document 34 Filed 09/03/19 Page 1of1PagelID#: 116

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA CASE NO. 2:18-CR-00355-01
VERSUS JUDGE JAMES D. CAIN, JR.
ERIC J RICHARD (01) MAGISTRATE JUDGE KAY

MINUTES OF STATUS CONFERENCE
A Status Conference was held in this matter in chambers on September 3, 2019.!
Participating in the conference, along with the undersigned, were Myers Namie (standing
in for Robert Chase Abendroth), counsel for the government, and Todd §, Clemons,
counsel for defendant Eric J. Richard. The participants discussed the status of the case and
the trial currently set for November 4, 2019.

THUS DONE in Chambers on this “Ss

<2

<-JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE

 

 

' Statistical Time: 15 minutes.
